 

Agreement No.: ZMZ-2013-0031

 

 

 

Financing and Lease Agreement

 

(Sale-Leaseback)

 

[English Translation]

  

Date: June 16, 2013 

 

 

 

  

Table of Contents 

 

1 Type of the Agreement 1 2 Leased Property 1 3 Purchase and Delivery of Leased
Property 1 4 Lease Inception, Term and Periods 2 5 Lease Cost, Rate, Rent and
Rent Due Day 2 6 Rent Adjustment 3 7 Prepaid Rent 3 8 Lease Service Charge 4 9
Leased Property Ownership 4 10 Leased Property Registration 5 11 Leased Property
Possession and Use 5 12 Safeguard, Repair and Maintenance of the Leased Property
6 13 Leased Property Quality Defect and Claim 7 14 Leased Property Damage and
Loss 7 15 Insurance 8 16 Handling of the Leased Property after the Lease Expires
9 17 Early Payment 10 18 Representations and Warranties 10 19 Guarantee 11 20
Information Disclosure 11 21 Default Events and Remedial Measures 12 22
Significant Events 14 23 Leased Property Requisition and Collection 14 24 Force
Majeure 15 25 Notice 15 26 Contractual Rights and Obligations Transfer 15 27
Titles 16 28 Applicable Law and Disputes Settlement 16 29 Appendix 16 30
Agreement Validation, Modification and Discharge 17 31 Others 17 Appendix I
Supplementary Agreement 19 Appendix II Leased Property List 20 Appendix III
Leased Property Purchase Price Confirmation 21 Appendix IV Leased Property
Ownership Transfer Confirmation (From Lessee to Lessor)  22 Appendix V Lease
Schedules  23 Appendix VI Estimated Rent Payment Schedule 26 Appendix VII Actual
Rent Payment Schedule (Formatted Text)  27 Appendix VIII Notice of Rent
Adjustment (Formatted Text)  28 Appendix IX Lease Termination Notice (Formatted
Text)  29 Appendix X Leased Property Ownership Transfer Notice (From Lessor to
Lessee) (Formatted Text)  30

 

 

 

 

Financing and Lease Agreement

 

Agreement No.: ZMZ-2013-0031

 

Lessor: China National Foreign Trade Financial & Leasing Co., LTD

 

Address:

 

Building #11 of Beijing Xiyuanfandian, No.1, Sanlihe Road, Haidian District,
Beijing

 

Post Code: 100044

 

Legal Representative: Jianping Ding

 

Tel.: 010-68321866

 

Fax: 010-68322705

 

Lessee: Hebei Baoding Orient Paper Milling Co., Ltd

 

Address: Science Park, Xushui County, Baoding City, Hebei Province

 

Post Code: 072550

 

Legal Representative: Zhenyong Liu

 

Tel.: 0312-8698051

 

Fax: 0312-8698217

 

The above Lessor and Lessee are collectively called “both parties” or “the
parties,” and separately called “each party.”

 

Both parties agree to enter into this Financing and Lease Agreement with the
following terms (“This Agreement”) through negotiations under rules of The
Contract Law of the People’s Republic of China, and other relevant laws and
regulations.

 

1Type of the Agreement



1.1The parties engage in a financing type of lease in the form of a
sales-leaseback 
according to This Agreement. The Lessor buys the equipment and ancillary
facilities (hereinafter referred to as the Leased Property)
according to the Lessee’s requirement and leases the Leased Property back to the
Lessee for the latter’s use. The Lessee pays the rent and other payables to the
Lessor according to This Agreement.

 

2Leased Property



2.1Leased Property under This Agreement refers to the equipment and ancillary
facilities set forth in Leased Property List (Appendix II).

 

3Purchase and Delivery of Leased Property



3.1The Lessor agrees to purchase the Leased Property from the Lessee in
accordance with This Agreement, and the Lessee agrees to transfer the Leased
Property to the Lessor.

 

1

 

 

3.2The determination of payment terms and amount of the Leased Property purchase
price payable by the Lessor to the Lessee is set forth in the “Leased Property
Purchase Price Confirmation” (Appendix III) signed by both parties.

 

3.3The Lessor agrees that the purchase price stipulated in the Leased Property
Purchase Price Confirmation will be made in one lump-sum payment to a designated
bank account of the Lessee when all of the following payment conditions are met:

 

(a)This Agreement has taken into effect;

 

(b)The Lessor has received the prepaid rent, lease service charges and other
payments (if required) paid by the Lessee under the provisions of This
Agreement;

 

(c)The Lessor has received the signed copy of This Agreement and relevant
guarantee documents (if any) and other legal documents;

 

(d)The Lessor has received proof of government recording of the guarantee
documents, if This Agreement requires Lessee or other guarantors to
provide guarantee for This Agreement, and if it is required under the law that
such guarantee must be recorded;

 

(e)The Lessor has received other documents such as the certificate of Grant Deed
for the Leased Property and photocopies of the original purchase invoices
(stamped by the official corporate seal of the Lessee of the Leased Property;

 

(f) Other conditions (if any) required by the Lessor are satisfied.

 

3.4All taxes incurred for the Lessor’s purchase of the Leased Property shall be
borne and paid by the Lessee.

 

3.5On the day the Lessor pays the Leased Property purchase price in accordance
with Section 3.3 of This Agreement, the Lessee transfers the ownership of the
Leased Property to the Lessor, and the Lessor is deemed to have transferred the
Leased Property back to the Lessee and the Lessee is deemed to have received the
Leased Property. The time of payment of the Leased Property purchase price is
determined by the time the bank wires the fund. The Lessee shall provide the
Leased Property Ownership Transfer Confirmation (Appendix Ⅳ) to the Lessor at
the time of signing This Agreement. Nothing shall affect the Lessor’s enjoyment
of the full ownership rights of the Leased Property, whether or not the Lessee
provided the Leased Property Ownership Transfer Confirmation.

 

4Lease Inception, Term and Periods



4.1The lease inception date is the day Lessor pays the Leased Property purchase
price to the Lessee in accordance with Section 3.3 of This Agreement. The lease
term commences from the lease inception date and runs until the expiration of
the lease term listed in the Lease Schedules (Appendix V).

 

4.2The details of lease term and installment periods under This Agreement are
set forth in the Lease Schedules.

 

5Lease Cost, Rate, Rent and Rent Due Day



5.1The definition of “lease cost” is the sum of the Leased Property purchase
price paid by the Lessor to the Lessee and any expense that the Parties agree to
be included in the lease cost.

 

2

 

 

5.2The interest rate of the lease will be determined by the Parties in the Lease
Schedules.

 

5.3The definition of “rent” is the sum of the amount of lease cost that the
Lessee will pay to the Lessor and the interest as calculated with the interest
rate of the lease (hereinafter referred to as “lease interest rate”).

 

5.4The “rent due day” is the date that rent should be paid to the account
designated by the Lessor (in case of legal holidays, the rent due day will be
moved ahead to the last business day prior to the legal holidays). The Lessee
must pay the rent in full on time and bear any incidental expense incurred for
paying the rent.

 

5.5The Lessor shall calculate and prepare the Estimated Rent Payment Schedule
(see Appendix VI) based on the lease interest rate in the Lease Schedules and
the Leased Property purchase price under Section 3.2 of This Agreement as the
lease cost. After the Leased Property purchase price is paid, the Lessor shall
prepare the Actual Rent Payment Schedule (see Appendix VII) with the actual date
of payment as the lease commencement date. The notification to the Lessee of the
Actual Rent Payment Schedule will suffice and the Actual Rent Payment Schedule
needs not to be agreed upon by the Lessee.

 

5.6The Lessee should pay the rent strictly in accordance with the amount,
currency, time and payment term specified in the Actual Rent Payment Schedule.
The Lessee must not prepay or delay the rent or shorten or extend the payment
term without advance written consent by the Lessor.

 

5.7It is an unconditional obligation of the Lessee to pay Lessor the rent and
other amounts under the provisions of This Agreement. The Lessee shall pay the
rent in full on time and shall not attach any deduction or withholding from the
payment, except for otherwise provided under Section 7 of This Agreement.

 

6Rent Adjustment



6.1During the lease term, rent adjustment may be implemented in accordance with
the provisions agreed by the Parties in the Lease Schedules.

 

6.2If the Parties elect to adjust the rent according to the method of floating
rent as provided in the Lease Schedules and therefore cause the amount of rent
to be changed resulting from the fluctuation of the lease interest rate, the
Lessor needs not to obtain the Lessee’s approval in advance, but shall deliver
the Notice of Rent Adjustment (Appendix VIII) to the Lessee. The Lessee confirms
hereby that the Lessee agrees with the Notice of Rent Adjustment and will pay
the adjusted rent to the Lessor. If the content of the Notice of Rent Adjustment
is inconsistent with that of This Agreement and the Actual Rent Payment
Schedule, the content of the last Notice of Rent Adjustment that the Lessee
received prior to the current rent due date shall govern.

 

7Prepaid Rent



7.1The Lessee shall pay the prepaid rent to the Lessor. The details of the
prepaid rent amount and payment method are set forth in the Lease Schedules.

 

3

 

 

7.2The prepaid rent is defined as the one-time lump-sum advance payment of rent
to the Lessor for the last installment provided in the Lease Schedules If the
amount of rent as listed in the Actual Rent Payment Schedule is inconsistent
with the prepaid rent the Lessee actually paid, the difference shall be settled
as follows: If the prepaid rent actually paid is less than the amount of the
last installment of rent listed in the Actual Rent Payment Schedule, the Lessee
shall make up the deficiency on the last rent due date; If the prepaid rent
actually paid is greater than the amount of the last installment of rent, the
excess will not be refunded but will be applied against the rent of the second
to last installment (or more of these last installments if the second to last
installment is fully applied). If during the lease term, the rent according to
the Actual Rent Payment Schedule is adjusted because of changes in the lease
interest rate, the amount of the last installment of rent shall be calculated in
accordance with the Notice of Rent Adjustment ice issued by the Lessor.

 

7.3The prepaid rent shall be settled on the date of the last rent due date and
be applied against the last installment of rent. In the case where the prepaid
rent is greater than the last installment of rent, the excess shall be settled
on the date of the second to last rent due date and be applied against the rent
of the current installment. Any excess prepaid rent shall be settled and applied
likewise for the other nearest installments.

 

7.4If This Agreement becomes invalid, is revoked, cancelled or terminated by any
reason before any applicable settlement of the prepaid rent, the prepaid rent
shall be applied against any of the Lessee’s amount payable under This
Agreement. If there is still a remaining balance after the applications, the
Lessor shall refund the remaining balance to the Lessee without interest.

 

8Lease Service Charge



8.1The Lessee shall pay the lease service charge to the Lessor. The details of
the amount of the lease service charge and the method of payment shall be set
forth in the Lease Schedules.

 

8.2The Lessor shall issue an invoice for the amount of the lease service charge
upon receipt of the lease service charge. The lease service charge shall not be
refunded after receipt by the Lessor.

 

9Leased Property Ownership



9.1The Lessor becomes the sole owner of the Leased Property starting from the
day the Lessor pays the Leased Property purchase price to the Lessee.

 

9.2The Lessor may attach identification of ownership to the Leased Property if
it is deemed necessary. The Lessee shall corporate with the Lessor’s request of
ownership identification attachment and ensure that the attachment is not
removed or covered.

 

9.3Under the premise of not disturbing the Lessee’s use of the Leased Property,
the Lessor shall have the right to attach lien or other rights to the Leased
Property.

 

9.4The Lessor has the right to inquire and inspect the status of the Leased
Property by way of tele-communication or field investigations at all times. The
Lessee shall cooperate with the Lessor’s request.

 

9.5The Lessor’s rights with respect to the Lease Property shall not be altered
even if the Leased Property is attached onto other personal or real property.

 

9.6If, during the lease term, there is any incident where Lessor’s rights and
other interests are damaged or compromised, the Lessee shall take actions to
mitigate the damage or loss and notify the Lessor immediately of the situation.

 

4

 

 

10Leased Property Registration



10.1In order to ensure the protection of the legal ownership rights of the
Lessor, the Lessee shall cooperate with the Lessor in the process of relevant
government registration and recording of the Leased Property or the lease
transaction. The Lessor, as the party initiating the registration, is
responsible for handling the registration procedures.

 

10.2With respect to the Lease Property registration, the Lessee should fulfill
the following obligations:

 

(a)The Lessee should assist the Lessor in all the registration procedures. The
Lessee should provide any information and written document to the Lessor within
3 days of the Lessor’s written, oral and any other form of request for
assistance.

 

(b)The Lessee shall not raise any objection over the request for registration,
nor shall the Lessee apply for a registration of objection.

 

(c)In case of any change in the Lessee’s basic registration information, the
Lessor should be informed within 7 days of such change. The Lessor is then
responsible for updating the government registration and recording, if
necessary.

 

(d)All the fees incident to the registration application or the inquiry of the
Leased Property for purpose of registrations shall be borne by the Lessee.

 

11Leased Property Possession and Use



11.1The Leased Property will be possessed and used by the Lessee during the
lease term. The use of the Leased Property must be used within the location and
scope defined in the Lease Schedules and must strictly follow the instructions
of the user’s manual. The Leased Property cannot be operated by unqualified
personnel and must be maintained in good running condition. The Lessee must not
change the Leased Property location without written consent of the Lessor during
the lease term.

 

11.2The Lessee shall use the Leased Property only in accordance with the Leased
Property’s design capacity in the normal course of it business. The Lessee shall
pay for all expenses incurred for the purposes of possession and use of the
Leased Property.

 

11.3Without written consent of the Lessor, the Lessee must not engage in the
followings during the lease term:

 

(a)Transfer, pledge or attach any lien to the Leased Property for the benefit of
any third party. The Lessee must not sublet the Leased Property or engage in any
other activity that may infringe the Lessor’s ownership rights to the Leased
Property;

 

(b)Remove the Leased Property from the specified location according to This
Agreement;

 

(c)Claim the Leased Property as part of the Lessee’s property in a civil legal
proceeding, or include the Leased Property in the Lessee’s assets in a
bankruptcy proceeding;

 

5

 

 

(d)Fix any addition, demolition, attachment to the Leased Property (except for
normal repair and maintenance), or alter the appearance, capability and quality
of the Leased Property.

 

11.4Lessee shall be held responsible for property damage or personal injury
caused to any third party related to the location, possession and use of the
Leased Property. The Lessee shall indemnify immediately and unconditionally if
the Lessor suffers from any claim and litigation and any resulting payment
(including but not limited to legal counsel fee). The above indemnification
obligation will survive even after This Agreement is canceled, terminated or
expired.

 

12Safeguard, Repair and Maintenance of the Leased Property



12.1The Lessee is responsible for the safeguard, repair and maintenance of the
Leased Property and for paying the costs of safeguard, repair and maintenance.
The Lessee may enter into regular maintenance contract with the vender (or its
agent) of the Leased Property to ensure the normal working condition of the
Leased Property. The Lessee should also follow the following guidelines:

 

(a)The Lessee shall properly operate and safeguard the Leased Property and
perform periodic or any necessary checkups and maintenance services that are no
less stringent than the national or industry standards;

 

(b)When replacing machinery parts of the Leased Property, spare parts of
original specifications and quality made by the original manufacturer should be
used. If the after-market generic spare parts are used, the specification and
the technical performance of the parts should be consistent with the technical
requirements of the equipment so that the use of these spare parts will not
cause impairment to the valuation of the Leased Property;

 

(c)Without written consent of the Lessor, the Lessee must not build in additions
to or remove any part of the Leased Property to change the technical capability
and performance of the Leased Property.

 

12.2Any parts, device and service added to the Leased Property because of the
safeguard, repair and maintenance shall automatically become part of the Leased
Property and belong to the Lessor.

 

12.3The Lessee’s act of safeguard, repair and maintenance for the Leased
Property shall not affect the continuation of the lease term, the Lessee’s
obligation to pay rent and the performance of This Agreement.

 

6

 

 

13Leased Property Quality Defect and Claim



13.1Since the Lessor merely purchases the Leased Property from the Lessee before
leases it back to the Lessee, Lessee is to be responsible for the quantity,
quality, specification, technical performance and after-sale service of the
Leased Property; Lessor shall not be making any guarantee with respect to those
matters. If the quantity, quality, specification and technical performance of
the property delivered by the supplier fail to match those of the purchase
contract or construction contract (hereinafter referred to as “Transaction
Contract”), or if there is any quality defects or misapplication of the purpose
and use of the property during the product warrantee period, the Lessee shall be
making claims or asserting its claims directly with the supplier. All costs
associated with the defects and claims shall be borne by the Lessee and shall
not be the responsibility of the Lessor.

 

13.2Any agreement that the Lessee and the supplier reach in regard to the Leased
Property defect or claims requires the advance written consent of Lessor. Lessee
shall timely inform Lessor in writing of any disposition of defect or result of
claim with respect to the Leased Property. The Lessee should deliver the copy of
the original written document to the Lessor for the record within 3 days of the
disposition of defect or claim.

 

13.3The Lessee shall not use any dispute with the supplier’s Transaction
Contract as an excuse to refuse the performance of its obligations under This
Agreement, including but not limited to payment of rent, acceptance and lease-
back of the Leased Property.

 

14Leased Property Damage and Loss



14.1The Lessee hereby confirms that it bears the risk of damage and loss of the
Leased Property from the day the Lessee accepts the Leased Property until the
Lessee has performed all of its responsibilities and obligations under This
Agreement. The Lessee’s rent payment and other obligations shall not be affected
by any damage and loss of the Leased Property.

 

14.2If the Leased Property is damaged or lost, the Lessee shall immediately
inform the Lessor. The Lessor shall inform the Lessee to take any of the
following actions for remedy. The Lessee shall pay for all the associated costs.
The Lessee’s obligations under This Agreement, including but not limited to rent
payment, shall not be affected during the period of remedy.

 

(a) Repair the Leased Property back to its normal working condition;

 

(b)Replace the damaged or lost equipment part with equipment part approved by
Lessor that is of similar condition, capacity, and value. The replacement part
automatically becomes an asset belonged to the Lessor.

 

14.3In the case the Lessor believes that the damage or loss of the Leased
Property is such that it is physically or economically beyond repair, the Lessor
shall have the right to elect any of the following:

 

(a)Terminate the lease and issue the Lease Termination Notice (see Appendix Ⅸ)
to the Lessee requesting the Lessee to pay any liquidated damages, delinquent
rent, future rent, and any other amount payable under This Agreement. The Lessee
shall immediately pay all the amounts payable under the Lease Termination Notice
in one lump-sum payment to the Lessor’s designated account. After the Lessee
performed all of the above payment obligations, all obligations of the Lessee
under This Agreement shall automatically cease to exist;

 

7

 

 

(b)Request the Lessee to bear all of the costs and replace the damaged or lost
Leased Property with property with the same or more advanced capacity and value.
The replacement property shall automatically become the Leased Property under
This Agreement. The lease under This Agreement will continue; and the Lessee’s
obligations under This Agreement shall not be affected. The Lessee shall attach
identification of ownership to the replacement property pursuant to Section 9 of
This Agreement for the protection of the Lessor’s property rights and resume all
related obligations and responsibilities.

 

15Insurance



15.1The Lessee shall obtain insurance coverage that meets the following
requirements and bears the cost of premium:

 

(a)In the case that the Lessee did not insure the Leased Property before the
signing of This Agreement, the Lessee should obtain insurance policy with the
coverage specified by the Lessor from an insurance company approved by the
Lessor within 15 days of the effective date of This Agreement. The Lessor shall
be the sole beneficiary of the policy;

 

(b)In the case that the Lessee has insured the Leased Property before the
signing of This Agreement, the Lessee shall change the name of the sole
beneficiary to the name of the Lessor within 15 days of the effective date of
This Agreement. If the coverage of the Lessee’s insurance policy fails to meet
the specification set by the Lessor, the Lessee shall obtain a new insurance
policy in accordance with the requirements of This Agreement;

 

(c)Total amount of the insurance coverage shall not be lower than the Leased
Property’s replacement cost. The insurance policy shall be effective at all
time. Renewal of the insurance policy shall be handled by the Lessee at least 15
days before the expiration of the policy;

 

(d)The Lessee shall immediately obtain insurance policy and pay the insurance
premium with respect to the replacement Leased Property under Section 14.3(b),
with the Lessor named as the sole owner and beneficiary;

 

(e)If upon the expiration of the lease term, the Lessee does pay off all rents
and other amounts payable under This Agreement, the Lessee shall continue to
insure the Leased Property in accordance with This Agreement.

 

15.2In case where the Lessee fails to obtain insurance coverage or renew the
policy for the Leased Property in accordance with This Agreement, the Lessor may
nevertheless obtain insurance coverage or renew the policy and request the
Lessee to bear all of the related costs. The Lessee shall pay the above costs to
the Lessor within three days after the costs are incurred or such request for
reimbursement is made by the Lessor (whichever is earlier).

 

8

 

 

15.3The Lessee shall bear all of the risk of loss, consequences, and costs
associated, for whatever reason, with lack of insurance, invalid insurance
policy, policy cancelation, termination of policy by the insurer and
insufficient insurance coverage.

 

15.4In the case where an insurable event occurs during the lease term, the
Lessee shall immediately inform the Lessor. The Parties shall designate
personnel charged with the responsibility of dealing with the insurance claims
to ensure the Lessor’s entitlement of insurance payout.

 

15.5If an insurable event occurs during the lease term, the insurance payout
shall be distributed in the following order:

 

(a)If Section 14.2 or Section 14.3(b) applies under This Agreement, the payout
shall be distributed in the following order:

 

(i)Any cost that is necessary for the performance of Section 14.2 or Section
14.3(b) of This Agreement;

 

(ii)Liquidated damages;

 

(iii)Damage awards;

 

(iv)Delinquent rent;

 

(v)Other amounts payable.

 

(b)If Section 14.3(a) applies, the payout shall be used to pay all applicable
amounts under Section 14.3(a) in the following order:

 

(i)Liquidated damages;

 

(ii)Damage awards;

 

(iii)Delinquent rent;

 

(iv)All future rent;

 

(v)Nominal Price;

 

(vi)Other amounts payable.

 

15.6If the Lessor does not receive the insurance payout or the insurance payout
is insufficient to cover all costs and expenses under Section 15.5, the Lessee
shall be responsible for the deficiency and assume any payment obligation or
compensate the Lessor within three days of the receipt of the Lessor’s notice
for payment.

 

16Handling of the Leased Property after the Lease Expires



16.1The Parties shall dispose the Leased Property according to the provisions of
the Lease Schedules after the expiration of the lease term and the Lessee’s full
performance of its obligations under This Agreement. The Lessee shall bear the
costs of disposing the Leased Property:

 

(a)The Lessee buys the Leased Property with a Nominal Price: The Lessee shall
pay a Nominal Price to the Lessor within 10 days of the end of the lease term.
After receiving the Nominal Price, the Lessor delivers Leased Property Ownership
Transfer Notice (Appendix X) to the Lessee and transfers the ownership rights of
the Leased Property to the Lessee;

 

9

 

 

(b)Renewal: the Lessee may continue to lease the Leased Property. The details of
the renewal may be negotiated by the Parties and be embodied in new written
agreements;

 

(c)The Leased Property becomes owned by the Lessee automatically;

 

(d)Return of the Leased Property: the Lessee returns the Leased Property to the
Lessor within 10days of the end of the lease term. The Lessee hereby promises
that the Leased Property will be in good working condition (except for the
normal wear and tear).    

17Early Payment



17.1During the lease term, the Lessee may make an early payment for a portion or
all of the rent after securing written consent of the Lessor.

 

17.2The amount of possible early payment, method of payment, and the handling of
the Leased Property will be determined by negotiations of the Parties.

 

17.3In the case where the Lessee makes an early payment for a portion or all of
the rent, the lease service fee that has been charged by the Lessor shall not be
refunded, nor shall there be a waiver for any obligation that was already
existent prior to the early payment.

 

18Representations and Warranties



18.1The Lessor hereby makes the following representations and warranties:

 

(a)The Lessor is a financial leasing company in good standing and properly
incorporated under the applicable laws and regulations of the People’s Republic
of China, and is capable of and qualified for signing and performing This
Agreement;

 

(b)The Lessor has received all authorizations and approvals necessary for
signing This Agreement and for performing all obligations under This Agreement.
The Lessor’s representative signing This Agreement is duly authorized;

 

(c)The Lessor makes no representations and warranties for any condition of the
Leased Property, including applicability, quality defect, and profitability for
the Lessee.

 

18.2The Lessee hereby makes the following representations and warranties:

 

(a)The Lessee is an independent legal entity/institution which is duly
incorporated and registered, and in good legal and operational standing;

 

(b)The Lessee has received all authorizations and approvals necessary for
signing This Agreement and for performing all obligations under This Agreement.
The Lessee’s representative signing This Agreement is duly authorized;

 

(c)The Lessee’s signing of This Agreement neither violates any current laws
or regulations, nor does it violate the provisions of any other contract and/or
agreement entered into with any third party;

 

(d)The Lessee guarantees the authenticity, accuracy and integrality of the
documents and information provided to the Lessor, including but not limited to
personal identity materials, financial information, and guarantee information,
etc;

 

(e)The Lessee shall notify the Lessor within 7 days in writing of any change
regarding the company or enterprise name, the legal representative, the legal
address, etc;

 

(f)The Lessee shall provide advance notice to the Lessor and obtain the Lessor’s
written consent before engaging in any corporate restructuring, merger and
acquisition, combination, spin-off or major asset disposition;

 

10

 

 

(g)The Lessee guarantees that the Lessee enjoys an integral ownership rights to
the Leased Property prior to the transfer of the Leased Property to the Lessor;

 

(h)The Lessee guarantees the Leased Property transferred to the Lessor is
without any ownership blemishes or obstacles including mortgage, pledge、seizure,
detention, court enforcement, receivership or property capital contribution,
etc. The Lessee also guarantees that there is no quality defect in the Leased
Property.

 

18.3The Lessee guarantees to notify the Lessor and provide new guarantee
approved by the Lessor within three days of it becoming aware of any of the
following incidents regarding the guarantor:

 

(a)Operation and financial condition significantly deteriorates;

 

(b)The guarantor has delinquent debt owed to the Lessor or to other financial
institutions;

 

(c)The guarantor or its legal representative, key management personnel is
involved or is expected to be involved in criminal case or other legal disputes;
or the guarantor is involved in major lawsuits, arbitrations or administrative
judgment, or its major assets are being taken for attachment or other judicial
enforcement measures;

 

(d)The loss, impairment or potential impairment in value of the collateral;

 

(e)Incidents where the ability to guarantee is lost or weakened, including
suspended production, shutdown, dissolution, cease of doing business, license
suspension or cancellation, bankruptcy, spin off, or business combination, etc.

 

18.4The representations and warranties made in Section18 by both Parties shall
be valid and effective before the termination of This Agreement.

 

19Guarantee



19.1To ensure the Lessee’s performance of its rent and other obligations, the
Lessee or a third party designated by the Lessee shall provide the guarantee
that satisfies the Lessor’s requirement and enter into the Guarantee Agreement
in accordance with the manner of guarantee confirmed in the Lease Schedules. The
Lessee bears all of the costs of guarantee.

 

19.2The Lessor may choose at its own discretion any or all guarantors to assume
the guarantee responsibility if the Lessee fails to pay all or part of the rent,
delinquency penalty, nominal price and/or other amounts payable, or if other
default or breach occurs.

 

19.3The Lessor shall have the right to request the Lessee to provide additional
guarantees to supplement or substitute the above guarantee, if the Lessee or the
guarantor’s credit rating declines, the value of the guarantee assets declines,
or if other event occurs that potentially may materially affect the Lessor’s
rights under This Agreement.

 

20Information Disclosure



20.1When the Lessor makes request to update its understanding about the Lessee’s
operation status, the Lessee shall provide its balance sheet, income statement,
statement of income distribution, cash flow statement or other financial
information that the Lessor reasonably requests.

 

11

 

 

20.2The two parties acknowledge to keep in confidentiality all commercial
information, including the content of This Agreement, in accordance with the
disclosure provisions contained in This Agreement. The Parties also promise not
to publicly disclose any the details in any form (except for under the
provisions under Section 26.1 and information disclosed in accordance with the
provisions of relevant laws and regulations).

 

21Default Events and Remedial Measures



21.1The two parties promise to strictly execute all the sections of This
Agreement. If either party violates the provisions of This Agreement, it shall
be held responsible for the consequences of default.

 

21.2In the case where the Lessee is delinquent for making the rent payment and
other amount payable to the Lessor, the Lessee shall pay liquidated damages to
the Lessor with respect to the delinquent amount at the rate of 0.05% per day.
The period of delinquency starts from the day following the rent due date under
This Agreement and ends on the date the delinquent amount is paid in full to the
Lessor’s account as listed in the Lease Schedules. Delinquency penalty shall be
deducted from any payment that the Lessee pays before the payment is applied for
any other purposes.

 

21.3The Lessee shall be in default in any of the following situations:

 

(a)Delinquent on any rent for over one month;

 

(b)Transfer property illegally or withdraw registered capital;

 

(c)Failure to pass the State Administration of Industry and Commerce annual
inspection, or revocation of business license because of illegal or unlawful
business operations;

 

(d)The Lessee fails to return, after repeated requests by the Lessor, the legal
ownership certificates of the Leased Property (including but not limited to the
invoices of the Leased Property, quality control certificate and deeds of
ownership) that the Lessee borrowed from the Lessor for over 7 days;

 

(e)Violating the provision under Section 9 of This Agreement and infringing upon
the Lessor’s ownership rights of the Leased Property and the failure to curb
within 15 days of written notice by the Lessor;

 

(f)When the parties elect to handle the ownership registration by the method
provided in Section 10.1, the Lessee fails to provide the necessary information
for purposes of registration during the period specified in Section 10.2(a) or
10.2(c), or fails to timely provide changes to the basic information to the
Lessor;

 

(g)Violating Section 11 of This Agreement with respect to the possession and use
of the Leased Property;

 

(h)Violating the provisions under Section 12 of This Agreement with respect to
the safeguard, repair and maintenance of the Leased Property and failing to curb
within 15 days of written notice by the Lessor;

 

(i)The Lessee’s failure to obtain insurance coverage for the Leased Property in
accordance with the provisions under Section 15 of This Agreement;

 

12

 

 

(j)The Lessee fails to provide guarantee in accordance with Section 19 of This
Agreement; or the Lessee’s failure to provide additional guarantee as meeting
the Lessor’s requirement within 15 days of written notice when the Lessor has
reason to believe that the guarantee the Lessee previously provided has been
lost or weakened;

 

(k)The Leased Property is detained, attached, confiscated or otherwise impacted
such that its normal operations are affected;

 

(l)The shutdown, production suspension, bankruptcy of the Lessee and its
involvement in major legal dispute; or the discontinuation of the Lessee’s major
business segment, production plan, marketing plan and major changes in
government policy, which may materially affect the Lessee’s normal business
production and its ability to perform under This Agreement;

 

(m)The Lessee is involved in corporate reorganization, merger and acquisition,
spin off or major disposition of assets without advance notice to the Lessor and
securing written permission from the Lessor prior to the transaction;

 

(n)The Lessee disposes it assets or business operations in violation of any
equitable principle; or all or part of the Lessee’s property and rights are
confiscated, detained, expropriated, and deprived;

 

(o)The Lessee encounters major events, which could potentially affect its
ability to perform the debt payment obligations;

 

(p)The Lessee is in default with respect to any contract entered into with the
Lessor or any other third party; or the Lessee’s failure to pay any amount
delinquent under such contracts with the Lessor or the third party;

 

(q)The Lessee’s behavior that materially damages the Leased Property and the
Lessor’s legal rights and interests;

 

(r)The Lessee’s representations and warranties in This Agreement or related
documents are untrue, incomplete, materially misleading, or inconsistent with
other representations and warranties;

 

(s)Other situations stipulated under laws and regulations or between the two
parties.

 

21.4When the Lessee is in default pursuant to the provisions of Section 21.3,
the Lessor may elect one or more of the following remedies. The Lessor’s actions
of remedy shall not affect the Lessor’s rights and the Lessee’s obligations
under This Agreement:

 

(a)The Lessor is entitled to control the use and disposition of the Leased
Property. All of the resulting losses will be undertaken by the Lessee;

 

(b)Announce that all or part of the Lessee’s obligations under This Agreement
become instantly due and payable. The Lessor may request the Lessee to pay, in
part or in lump-sum, the delinquent rent, future rent, liquidated damages,
nominal price (if any) and so on under This Agreement and to compensate all
losses caused to the Lessor because of the default;

 

(c)Unilaterally terminate This Agreement and request the Lessee to pay the
delinquent rent and liquidated damages as of the day of termination, and return
the Leased Property to the Lessor. In the case where the Lessee does not return
the Leased Property to the Lessor by the day of termination, the Lessee shall
pay for the loss caused to the Lessor during the period of possession (the
period starting from the termination date to and ending on the day the Leased
Property is actually returned; the loss shall be calculated based on the rent
specified in This Agreement).

 

13

 

 

21.5When the Lessee returns the Leased Property back to the Lessor in accordance
with Section 21.4(c), the Lessee shall pay for all of the costs of delivering
the Leased Property, all related manuals, files and records to the specified
location of the Lessor, and shall keep the Leased Property in the condition
specified in This Agreement. If the Lessee fails to return the Leased Property
in accordance with this section, the Lessor (including Lessor’s agent) shall be
entitled to enter into the premises of the Leased Property to retrieve the
Leased Property and shall be entitled to unilaterally dispose the Leased
Property. The Lessee hereby confirms and agrees to the Lessor’s rights to the
disposition of the Leased Property and the disposition proceeds.

 

21.6The Lessor shall have the right to use the disposition proceeds of the
Leased Property to pay for costs in the following order:

 

(a)Lessor’s costs of retrieving, transferring, safeguarding and repairing the
Leased Property or costs of executing This Agreement, including but not limited
to litigation fees, mediation fees, lawyer fees, property preservation fees,
inspection fees, appraisal fees, audit fee, auction fee and execution fees;

 

(b)The Lessee’s delinquency penalty, all unpaid rent (including delinquent rent
and future rent) that the Lessee is liable, as well as any loss caused to the
Lessor;

 

(c)Any other amount payable.

 

If the disposition proceeds do not cover all of Lessor’s amounts listed above,
the Lessee shall compensate the Lessor within 3 days of the Lessor’s written
request for compensation. Any surplus proceeds from the disposition shall belong
to the Lessor.

 

22Significant Events



22.1The Lessee shall notify the Lessor of the occurrence or possible occurrence
of the events defined under Sections 21.3(k),21.3(l),21.3(m),21.3(n),21.3(o) or
21.3(p). For the decisions that the Lessee may make at its own discretion, the
Lessee shall notify the Lessor of the decision within 15 days of making such
decisions; for the decisions that are not within the discretion of the Lessee,
the Lessee shall notify the Lessor of the event within 3 working days of the
occurrence of such event. For the actions that require Lessor’s prior
permission, the Lessee shall obtain Lessor’s consent in writing in advance.

 

22.2The Lessee shall be responsible for the compensation for all of the Lessor’s
losses if the Lessee negligently delays the Section 22.1 notification obligation
and caused losses to the Lessor.

 

23Leased Property Requisition and Collection



23.1If the Leased Property is requisitioned by the government during the lease
term, the parties may negotiate as to whether to continue to perform This
Agreement based on the requisition situation. If the parties are unable to reach
an agreement through negotiation, This Agreement shall be terminated on the day
the government orders to requisition. If the Leased Property is acquired by the
government, causing the Lessor to lose the ownership of the Leased Property,
This Agreement shall be regarded as being terminated at the time the government
orders to acquire.

 

14

 

 

23.2Unless the Lessee and Lessor have otherwise reached an agreement, in the
case where the Leased Property is requisitioned or acquired by the government,
the compensation paid by the government and preferential policy subsidies shall
belong to the Lessor. All of the government compensation shall first be used to
pay the liquidated damages, damage awards, all unpaid rent (including the
delinquent rent and the future rent) and other amount payables by the Lessee to
the Lessor under This Agreement. If the government compensation is insufficient
for paying all of the above amounts, the deficiency shall be complemented by the
Lessee within three days.

 

24Force Majeure



24.1Force Majeure as referred to in the Agreement means unforeseeable,
unavoidable and insurmountable objective conditions, including but not limited
to war, strike, earthquake, landslide, mining disaster, fire, flood,
demonstration, riot, government restriction, etc.

 

24.2The Lessee shall bear all losses caused by force majeure events to the
Lessee during the lease term. The Lessee shall not regard it as an excuse to
protest the rent payment and other amounts payable under This Agreement.

 

25Notice

 

25.1Unless otherwise agreed in This Agreement, all notices or other
communication under This Agreement shall be made in written form and delivered
by designated personal to the address stated on This Agreement heading , by
courier, registered mail or fax (if using multiple ways to deliver, whichever
delivered to the recipient first):

 

(a)If delivered by a designated person, the delivery date for the material or
advice shall be the date of receipt;

 

(b)If delivered by an express courier, the delivery date for the material or
advice shall be three days after delivery to the express courier;

 

(c)If delivered by registered mail, the delivery date for the material or advice
shall be five days after delivery to the registered mail;

 

(d)If deliver by fax, the delivery date is the day of dispatch of fax.

 

25.2If the address of any party changes, the party shall notify the other party
within seven days. Otherwise, the party failing to give notice shall bear all
liabilities and consequences.

 

26Contractual Rights and Obligations Transfer



26.1The Lessor shall have the right to transfer or pledge all or part of the
rights under This Agreement to a third party without consent by the Lessee.

 

26.2If the Lessee transfers or pledges the rights and obligations under This
Agreement, the Lessee must obtain the advance written consent of the Lessor

 

15

 

 

27Titles



27.1The titles included in This Agreement are only used for the sake of
convenience and are not giving any effect to the meaning or semantics of any
section.

 

28Law Application and Disputes Settlement



28.1This Agreement is subject to the applicable laws of the People’s Republic of
China, and shall be interpreted in accordance with the PRC laws.

 

28.2If any dispute occurs for the interpretation and performance of This
Agreement, both parties shall resolve the disputes through friendly negotiation.
If there is still any dispute that cannot be resolved through friendly
negotiation, either party can submit a lawsuit to the People’s Court of the
People’s Republic of China in the Lessor’s jurisdiction.

 

28.3In the case of existing disputes on part of the terms in the Agreement,
during the settling, and arbitration, the Agreement shall be executed
continually by both parties except for matters in disputes.    



29Appendix

 

29.1   The appendix is an integrated part of This Agreement with equal legal
force:

 



Appendix I Supplementary Agreement

 

Appendix II Leased Property List

 

Appendix III Leased Property Purchase Price Confirmation

 

Appendix IV Leased Property Ownership Transfer Confirmation (From Lessee to
Lessor)

 

Appendix V Lease Schedules

 

Appendix VI Estimated Rent Payment Schedule

 

Appendix VII Actual Rent Payment Schedule (Formatted Text)

 

Appendix VIII Notice of Rent Adjustment (Formatted Text)

 

Appendix IX Lease Termination Notice (Formatted Text)

 

Appendix X Leased Property Ownership Transfer Notice (From Lessor to Lessee)
(Formatted Text)

  

16

 

 

30Agreement Validate, Modification and Discharge



30.1This Agreement becomes validated after being signed (or sealed) by both
parties’ legal representative (or authorized representatives) with stamps of the
company’s seal. If the Agreement is signed by authorized representatives, the
authorized representatives shall provide the original power of attorney issued
by the legal representatives.

 

30.2Except for the provisions of rent adjustment in Section 5.6 and Section 6 of
This Agreement, the modifications of This Agreement and its terms shall only
take effect with written documents signed by both the Lessor and the Lessee.

 

30.3After the validation of This Agreement, either party shall not be able to
unilaterally terminate This Agreement, except provided otherwise by the law or
otherwise agreed to by This Agreement.

 

30.4This original Agreement is made in quadruplicate and each party hold two
copies with equal legal force.

 

31Others



31.1This Agreement is signed as a result of negotiations between the two
parties. Both parties have reviewed all clauses and have no dissent at the time
of signing. Both parties have accurate understanding for the legal implication
of the clauses regarding their respective rights and obligations.

 

If there is any conflict between a Chinese language provision and the
corresponding English language provision in this Agreement, the Chinese language
provision will prevail.

 

(No text below this page, the signature and stamp page of the Financing and
Lease Agreement is attached in the next page. )

 

(No text in this page, signature and stamp page of the Financing and Lease
Agreement numbered ZMZ-2013-0031)

 

Lessor: China National Foreign Trade Financial & Leasing Co., Ltd

(Sealed)

 

17

 

 

Legal representative (signature or seal) or authorized representative
(signature):

/s/Jianping Ding

 

Lessee: Hebei Baoding Orient Paper Milling Co., Ltd

(Sealed)

Legal representative (signature or seal) or authorized representative
(signature):

/s/Zhenyong Liu

 

18

 

 

Appendix I Supplementary Agreement

 

Supplementary Agreement

 

Agreement No.: ZMZ-2013-0031

 

The Lessor (China National Foreign Trade Financial & Leasing Co., Ltd) and the
Lessee (Hebei Baoding Orient Paper Milling Co., Ltd) hereby make the following
supplementary agreements through friendly negotiation under the Financing Lease
Agreement numbered ZMZ-2013-0031:

 

1.Subsection (g) is added to Section 3.3 of the Financing Lease Agreement, and
reads: China Orient Asset Management Corporation Shijiazhuang Office, which
provides the service of long term financial non-performing assets acquisition,
issues formally the “Long Term Acquisition Commitment Letter” to the Lessor.

 

2.Section 30.1 of the Financing Lease Agreement is amended to read: This
Agreement becomes effective after being signed (or sealed) by both parties’
legal representatives (or authorized representatives) with stamps of the
company’s seal.

 

3.Section 30.4 of the Financing Lease Agreement is amended to read: This
original Agreement is made in six copies and each party hold three copies with
equal legal force.

 

Each party confirms that: The supplementary agreement is an integral part of the
Agreement with equal legal force. To the extent that the supplementary agreement
is inconsistent with the Financing Lease Agreement, the provisions in the
supplementary agreement govern. The provisions in the Financing Lease Agreement
shall still be executed to the extent not covered by the supplementary
agreement.

 

The supplementary agreement becomes effective after being stamped by the company
seals of both parties.

 

Lessor: China National Foreign Trade Financial & Leasing Co., Ltd

(Sealed)

Date: June 16, 2013

Lessee: Hebei Baoding Orient Paper Milling Co., Ltd

(Sealed)

Date: June 16, 2013

 



19

 

  

Appendix II Leased Properties List

 

Leased Properties List

 

Agreement NO.ZMZ-2013-0031

 

No.   Name of Leased Properties   Specification   QTY   Unit   Vendor  
Invoice No.   Remarks                               1   Transmission Department
  \   1.00   Unit   QinYang  First Paper Machinery Co., Ltd   00419923   Line
5600mm/1200mm                               2   First and Second Cylinder
Section   \   1.00   Unit   QinYang  First Paper Machinery Co., Ltd   00490972  
Line 5600mm/1200mm                               3   Third and Fourth Cylinder
Section   \   1.00   Unit   QinYang  First Paper Machinery Co., Ltd   00490973  
Line 5600mm/1200mm                               4   Coating Machine   \   1.00
  set   QinYang  First Paper Machinery Co., Ltd   00400786   Line 5600mm/1200mm
                              5   Roller Winding Machine   \   1.00   set  
QinYang  First Paper Machinery Co., Ltd   00419920   Line 5600mm/1200mm        
                      6   Fifth and Sixth Cylinder Section   \   1.00   Unit  
QinYang  First Paper Machinery Co., Ltd   00419919   Line 5600mm/1200mm        
                      7   Baseplate of Paper Machine   \   1.00   Unit  
QinYang  First Paper Machinery Co., Ltd   00400785   Line 5600mm/1200mm        
                      8   Drying Parts and Frame of Paper Machine   \   1.00  
Unit   QinYang  First Paper Machinery Co., Ltd   00490971   Line 5600mm/1200mm  
                            9   Frame of Paper Machine   \   1.00   Unit  
QinYang  First Paper Machinery Co., Ltd   00490970   Line 5600mm/1200mm        
                      10   Drying and Pressing Parts of Paper Machine   \   1.00
  Unit   QinYang  First Paper Machinery Co., Ltd   00490969   Line 5600mm/1200mm
                              11   High Speed Winder   \   1.00   set  
QinYang  First Paper Machinery Co., Ltd   00419921   Line 5600mm/1200mm        
                      12   Quantitative Moisture Tester   \   1.00   set  
QinYang  First Paper Machinery Co., Ltd   00419922   Line 5600mm/1200mm        
                      13   Spare Parts   \   1.00   batch   Zhengzhou Aoke
Papermaking Technology Engineering Co., Ltd   08303879   Line 5600mm/1200mm    
                          14   Rotary Drum Pressure Screen   3m²   1.00   set  
Baoding New Downtown Qiangsheng Light Industry Machinery Factory   04136509   \
                              15   1400 Drag Conveyer   3m²   1.00   set  
Baoding New Downtown Qiangsheng Light Industry Machinery Factory   04136509   \
                              16   Composite Board   \   409.36   m²   Baoding
Jianxin Colorbond engineering co., Ltd   03591802   light steel structure in
workshop                               17   #155 Digital Photo Paper Coating
Production Line   \   1.00   line   Hebei Shuangxing Paper Co., Ltd   07275349  
\                               18   #156 Digital Photo Paper Coating Production
Line   \   1.00   line   Hebei Shuangxing Paper Co., Ltd   09691590   \        
                      19   #3460 Folding Multi-cylinder Paper Machine   #3460  
1.00   suit   Shanghai Paper Making Machinery Co. , Ltd , Beijing Branch  
04127265   \                               20   Knife Cutting Machine   \   2.00
  set   Shanghai Paper Making Machinery Co. , Ltd , Beijing Branch  
65999812-65999814   \                               21   Papermaking Machinery
High-speed Vacuum Roll   \   2.00   set   Shanghai Paper Making Machinery Co. ,
Ltd , Beijing Branch   01092841   \                               22   Water
Lines Vacuum Roll   \   2.00   set   Shanghai Paper Making Machinery Co. , Ltd ,
Beijing Branch   65999819-65999825   \                               23  
35m³Pulping Relief Warehouse   35m³   2.00   set   Shanghai Paper Making
Machinery Co. , Ltd , Beijing Branch   16843497-16843498   \                    
          24   Full Set Pulp Flow Equipment   #1575   1.00   suit   Shanghai
Paper Making Machinery Co. , Ltd , Beijing Branch   16843495-16843496   \      
                        25   Fluffer   \   1.00   unit   Shanghai Paper Making
Machinery Co. , Ltd , Beijing Branch   16843496   \                            
  26   Sieve Shaker Machine   1575   1.00   unit   Shanghai Paper Making
Machinery Co. , Ltd , Beijing Branch   58691003   \                            
  27   Sieve Shaker Machine   \   1.00   unit   Beijing Papermaking Machinery
Sales Co., Ltd   08810942   \                               28   Propeller   \  
8.00   suit   Beijing Papermaking Machinery Sales Co., Ltd   08810942   \      
                        29   500KVA Transformer   500KVA   1.00   suit   Beijing
Papermaking Machinery Sales Co., Ltd   08810942   \                            
  30   1200 Full Set Pulp Flow Equipment   1200   1.00   suit   Beijing
Papermaking Machinery Sales Co., Ltd   08810937, 08810938   \                  
            31   Head Box   \   1.00   item   Beijing Papermaking Machinery
Sales Co., Ltd   08810938   \                               32   Crown Block   \
  1.00   set   Beijing Papermaking Machinery Sales Co., Ltd   08810938   \      
                        33   a set of Bent 1200   1200   1.00   suit   Beijing
Papermaking Machinery Sales Co., Ltd   08810933-08810934   \                    
          34   Frequency Converters   1200   1.00   suit   Beijing Papermaking
Machinery Sales Co., Ltd   08810943-08810945   \                              
35   Electric  Cabinet   \   6.00   suit   Beijing Papermaking Machinery Sales
Co., Ltd   08810945   \                               36   Oblique Box Machine  
\   1.00   suit   Beijing Papermaking Machinery Sales Co., Ltd   08810945   \  
                            37   1880 Paper Cutting Machine   1880   1.00   set
  Beijing Papermaking Machinery Sales Co., Ltd   31549008-31549012   \          
                    38   1880 Xide Five Roll Top Ranking Paper Machine   1880  
1.00   set   Beijing Papermaking Machinery Sales Co., Ltd   31549003-31549007  
\                               39   Paper Cutting Machine   2400   1.00   set  
Beijing Papermaking Machinery Sales Co., Ltd   16825638-16825639   \            
                  40   Knife Cutting Machine   \   1.00   set   Beijing
Papermaking Machinery Sales Co., Ltd   16825639   \                            
  41   Pressure Sereen   \   1.00   suit   Beijing Papermaking Machinery Sales
Co., Ltd   16825640, 16825642   \                               42   500KVA
Transformer   500KVA   1.00   set   Shanghai Paper Making Machinery Co. , Ltd ,
Beijing Branch   16825637   \                               43   Workshop Power
Distribution Equipment   \   7.00   suit   Shanghai Paper Making Machinery Co. ,
Ltd , Beijing Branch   16825637   \                               44   Volume
Pressure Tank   \   1.00   suit   Shanghai Paper Making Machinery Co. , Ltd ,
Beijing Branch   58691013   \                               45   Aquapulper   \
  1.00   suit   Shanghai Paper Making Machinery Co. , Ltd , Beijing Branch  
58691014   \                               46   Pulping Equipment Well-4   \  
1.00   unit   Shanghai Paper Making Machinery Co. , Ltd , Beijing Branch  
58691015   \                               47   #1880 Fourdrinier Wire and
Multi-cylinder Culture Paper Machine Production Line-5   1880   1.00   item  
Shanghai Paper Making Machinery Co. , Ltd , Beijing Branch   58691002,
58691026-58691046, 58691048-58691050, 58694793   \                              
48   Power Facilities of Moisture Quantitative Analysis Instrument   \   1.00  
item   Shanghai Paper Making Machinery Co. , Ltd , Beijing Branch  
31549857-31549870   \                               49   Xide Net Pulp Flow
Monitoring and Control Device-5   \   1.00   item   Shanghai Paper Making
Machinery Co. , Ltd , Beijing Branch   31549851-31549854, 31549856,
31549021-31549025   \                               50   Print Knife Cutter   \
  1.00   suit   Shanghai Paper Making Machinery Co. , Ltd , Beijing Branch  
64995951-64995954   \                               51   Super Pressing Machine
  \   1.00   suit   Beijing First Paper Making Company   04662739   \          
                    52   Pulper   \   1.00   set   Baoding Chenguang Paper
Machinery Co., Ltd   00589574   \                               53   Submersible
Pump   \   1.00   set   Baoding Pengfei Boiler & Fan Co., Ltd   00846806   \    
                          54   Induced Draft Fan   \   1.00   set   Baoding
Pengfei Boiler & Fan Co., Ltd   00846806   \                               55  
Induced Draft Fan   \   1.00   set   Baoding Pengfei Boiler & Fan Co., Ltd  
00846806   \                               56   Crane   \   1.00   item   Hebei
Yili Hoisting Machinery Manufacturing Co., Ltd   07627696   \                  
            57   Inside Net Front Screen(Bottom Screen)   FW3.5   1.00   set  
Baoding New Downtown Qiangsheng Light Industry Machinery Factory   04118193   \
                              58   Inside Net Front Screen(Surface Slurry)  
FW2.5   1.00   set   Baoding New Downtown Qiangsheng Light Industry Machinery
Factory   04118193   \                               59   Inside Net Front
Screen(NO.2 Bottom Screen)   FW2.0   1.00   set   Baoding New Downtown
Qiangsheng Light Industry Machinery Factory   04118193   \                      
        60   5600 Paper Machine Pulping Equipment   \   1.00   suit   Shandong
Hantong Aote Machinery Co., Ltd   00860662   \                               61
  Slurry Pump, Water Pump   \   1.00   suit   Baoding Hengtong Pump
Manufacturing Co., Ltd   04119190   \                               62   Disk
Filter   DF3614/15   1.00   set   Shandong Shuntong Technology Co., Ltd  
00861811   \                               63   Control System   \   1.00   suit
  Shandong Shuntong Technology Co., Ltd   00861811   \                          
    64   Electric Hoist Monorail Car   \   1.00   set   Hebei Yili Hoisting
Machinery Manufacturing Co., Ltd   04121570   \                               65
  Hanging Electric Hoist Crane   \   1.00   set   Hebei Yili Hoisting Machinery
Manufacturing Co., Ltd   04121570   \                               66  
Horizontal Rolling Paper Machine   DWZ   1.00   set   Dandong Wuzhou Light
Industrial Papermaking Equipment Co., Ltd   00033044   \                        
      67   5600/1200 Hot Pressing Light Machine   1000/800   1.00   set  
QinYang  First Paper Machinery Co., Ltd   08390459   \                          
    68   Drying Machine   1500   1.00   suit   Dandong Wuzhou Light Industrial
Papermaking Equipment Co., Ltd   00033376   \                               69  
Decanters   800*1600   1.00   set   Baoding New Downtown Qiangsheng Light
Industry Machinery Factory   04122993   \                               70  
Vacuum System   \   1.00   suit   Zibo Quandu Pump Industry Co,Ltd   00863226  
\                               71   Bottom Mesh Machine Outside the White Sink
  \   1.00   set   Baoding Swan Shengxing Technical Engineering Services Co.,
Ltd   04122771   \                               72   Surface Mesh Machine
Outside the White Sink   \   1.00   set   Baoding Swan Shengxing Technical
Engineering Services Co., Ltd   04122771   \                               73  
Whitewater Chute   \   1.00   item   Baoding Swan Shengxing Technical
Engineering Services Co., Ltd   04122771   \                               74  
Screw Machine   KG-150A   2.00   set   Baoding Friendship Mechanical &
Electrical Equipment Co., Ltd   04123556   \                               75  
Cold and Dry   KHC-150A   1.00   set   Baoding Friendship Mechanical &
Electrical Equipment Co., Ltd   04123556   \                               76  
Filter   *-25-#   4.00   piece   Baoding Friendship Mechanical & Electrical
Equipment Co., Ltd   04123556   \                               77   Gas Tank  
C-4.0M³/0.8MPa   2.00   set   Baoding Friendship Mechanical & Electrical
Equipment Co., Ltd   04123556   \                               78   Gas Tank  
C-2.0M³/0.9MPa   1.00   set   Baoding Friendship Mechanical & Electrical
Equipment Co., Ltd   04123566   \                               79   Boiler  
10T   2.00   set   Hebei Huayong  Boiler Manufacturing Co., Ltd   04124103   \  
                            80   Power Transformer  
s11-m-2000kva/10kvs11-m-2500kva/10kv   5.00   set   Baoding Zhengwei Electric
Power Equipment Co., Ltd   04124557   \                               81  
Closed Hood、Machine Ventilation and Heat Recovery System   \   1.00   suit  
Changsha Shenzhou Machinery Co., Ltd   00547126   \                            
  82   Water Filters   \   2.00   set   Qidong Hengrong Machinery Manufacturing
Co., Ltd   00386718   \                               83   Water Injection
Filters   \   1.00   suit   Qidong Hengrong Machinery Manufacturing Co., Ltd  
00386718   \                               84   Starch Filter   \   1.00   suit
  Qidong Hengrong Machinery Manufacturing Co., Ltd   00386718   \              
                85   Steel Structure   \   1.00   item   Xushui Chenhao Steel
Sales Agency   28572113   \                               86   Steel Structure  
\   1.00   item   Xushui Chenhao Steel Sales Agency   28572899   \              
                87   Line   \   1.00   unit   Xushui Power Supply Co., Ltd  
03130636   \                               88   Distribution Engineering   \  
1.00   item   Xushui Wanda Power Engineering Installation Co., Ltd   00667751  
\                               89   Pipeline   \   1.00   item   Hebei
Rongwei  Installation Engineering Co., Ltd   00694556   \                      
        90   Boil Plastic Cans   \   1.00   set   Zibo Xinmei Machinery Co., Ltd
  00864446   \                               91   Cable   \   1.00   batch  
Sanhua Cable Co., Ltd   03130865   \                               92   Pulp
Tower   \   2.00   set   Baoding Swan Shengxing Technical Engineering Services
Co., Ltd   03198835   \                               93   5-Core Cable   \  
1.00   batch   Hebei Baoding Haiyan Electric Wire Factory   03504830   \        
                      94   Control Systems   \   1.00   suit   Zhejiang
Shuangyuan Science & Technology Development Co., Ltd   00739180   \            
                  95   4-Core Cable   \   1.00   batch   Hebei Baoding Haiyan
Electric Wire Factory   03505863   \                               96   Compact
Busway   \   1.00   suit   Beijing Yongxing Aohua Mechanical & Electrical Co.,
Ltd   06418935   \                               97   Flame Retardant Power
Cable   \   1.00   batch   Hebei Baoding Haiyan Electric Wire Factory   03937939
  \                               98   Low Voltage Distribution Cabinet   \  
72.00   set   Nanjing Daquan Electric Co., Ltd   08628520   \                  
            99   Air Heating Machine   \   3.00   set   Baoding Jinneng Heat
Exchange Equipment Co., Ltd   03937861   \                               100  
For Projects   \   1.00   item   Hebei Rongwei  Installation Engineering Co.,
Ltd   00694989   \                               101   PM 3600   \   1.00   set
  Shanghai Paper Making Machinery Co. , Ltd , Beijing Branch   04268510   \    
                          102   3600 Paper Machine Main Frame   \   1.00   suit
  Shanghai Paper Making Machinery Co. , Ltd , Beijing Branch   04268510   \    
                          103   3200 Paper Machine Vacuum System   \   1.00  
suit   Shanghai Paper Making Machinery Co. , Ltd , Beijing Branch   1147149   \
                              104   8m3Pulp Ease Positions   \   1.00   set  
Shanghai Paper Making Machinery Co. , Ltd , Beijing Branch   16825633   \      
                        105   Net Pressure Screen   # 1575   1.00   suit  
Shanghai Paper Making Machinery Co. , Ltd , Beijing Branch   16825631-16825632  
\                               106   Winder   # 1575   1.00   suit   Shanghai
Paper Making Machinery Co. , Ltd , Beijing Branch   16843477   \                
              107   Machine Network Transmission Equipment   # 1575   1.00  
suit   Shanghai Paper Making Machinery Co. , Ltd , Beijing Branch  
16843492-16843494   \                               108   Drying Equipment   #
1575   1.00   suit   Shanghai Paper Making Machinery Co. , Ltd , Beijing Branch
  16843480-16843486   \                               109   Refiner Mechanical  
# 1575   2.00   suit   Shanghai Paper Making Machinery Co. , Ltd , Beijing
Branch   16825627   \                               110   Machine Crushing
Equipment   # 1575   1.00   suit   Shanghai Paper Making Machinery Co. , Ltd ,
Beijing Branch   16843488-16843491   \                               111  
Multi-cylinder Fourdrinier Paper Machine   # 1760   1.00   suit   Beijing First
Paper Making Company   1147143   \                               112  
Supercalenders   # 1880   1.00   suit   Shanghai Paper Making Machinery Co. ,
Ltd , Beijing Branch   04295983   \                               113   Press  
# 3460   1.00   suit   Shanghai Paper Making Machinery Co. , Ltd , Beijing
Branch   04127265   \                               114   Supercalenders Guide
Roller   # 1880   1.00   suit   Shanghai Paper Making Machinery Co. , Ltd ,
Beijing Branch   08372175   \                               115   Yaskawa
Inverter   \   1.00   suit   Beijing First Paper Making Company  
08810944-08810945   \

  

20

 

 

Appendix III Leased Property Purchase Price Confirmation

 

Leased Property Purchase Price Confirmation

 

Agreement No.: ZMZ-2013-0031

 

In accordance with Section 3.1 of the Financing and Lease Agreement NO.
ZMZ-2013-0031 signed by China National Foreign Trade Financial & Leasing Co.,
Ltd (the Lessor) and Hebei Baoding Orient Paper Milling Co., Ltd (the Lessee),
the Lessor purchases the Leased Property owned by the Lessee (see Appendix Ⅱ
Leased Property List in This Agreement).

 

The confirmation is as follows:

 

1.The actual Leased Property purchase price the Lessor pays to the Lessee is:

 

RMB(in Capitalization)ONE HUNDRED FORTY ONE MILLION SIX HUNDRED SEVENTY FIVE
THOUSAND ONLY (in figures: ¥ 141,675,000.00), i.e. the Leased Property purchase
price is RMB(in Capitalization) ONE HUNDRED FIFTY MILLION (in figures: ¥
150,000,000.00), net of the prepaid rent in Section 7.1 of the Financing and
Lease Agreement that is RMB(in Capitalization) NIL ONLY (in figures: ¥ 0.00) and
the lease service fee in Section 8.1 that is RMB (in Capitalization) EIGHT
MILLION THREE HUNDRED TWENTY FIVE THOUSAND ONLY (in figures: ¥ 8,325,000.00).

 

2.The Lessor shall pay the Leased Property purchase price to the Lessee in the
amount determined in the first section of This Confirmation within 30 business
day of the satisfaction of all of the funding requirements in Section 3.3 in
This Agreement. The designated account by the Lessee is:

 

BEBEFICIARY: Hebei Baoding Orient Paper Milling Co., Ltd

 

BANK NAME: HUAXIA BANK, DONGFENG ROAD BAODING BRANCH

 

ACCOUNT NUMBER: 13851000000055362

 

LARGE AMOUNT PAYMENT NUMBER: 304134010693

 

3.The Confirmation takes effect at the date of being sealed by both parties.

 

Lessor: China National Foreign Trade Financial & Leasing Co., Ltd

 

(Sealed)

 

Date: June 16, 2013

 

Lessee: Hebei Baoding Orient Paper Milling Co., Ltd

 

(Sealed)

 

Date: June 16, 2013

 

21

 

 

Appendix IV Leased Property Ownership Transfer Confirmation

 

Leased Property Ownership Transfer Confirmation

 

Agreement No.: ZMZ-2013-0031

 

To: China National Foreign Trade Financial & Leasing Co., Ltd

 

The company hereby confirms the following in accordance with provisions in the
NO.ZMZ-2013-0031Financing and Lease Agreement (hereinafter referred as to
Financing and Lease Agreement) that signed by China National Foreign Trade
Financial & Leasing Co., Ltd (the Lessor) and Hebei Baoding Orient Paper Milling
Co., Ltd (the Lessee) on June 16th, 2013:

 

The ownership of the Leased Property listed in the Appendix II Leased Property
List In the Financing and Lease Agreement shall belong to your company from the
day your company paid entire Leased Property purchase price in accordance with
the Financing and Lease Agreement. The payment day of the Leased Property
purchase price shall be the earlier of the bank’s remittance advice or the date
recorded in the receipt.

 

Hereby confirm.

 

Confirmed by(Lessee): Hebei Baoding Orient Paper Milling Co., Ltd

(Sealed)

Legal representative (authorized representative) (signature or seal):

/s/Zhenyong Liu

Date: June 16, 2013

 

22

 

 

Appendix V Lease Schedules

 

Lease Schedules

 

Agreement No.: ZMZ-2013-0031

 

1.Leased Property:



See Appendix II Leased Property List, Leased Property setting place: Production
Area in WuJi Village, Xushui County, Baoding City and Production Area in
Industrial Park, Xushui County, Baoding City.

 

2.Lease Term:



The lease term is 36 months, number of installments is 12, starting from the
lease commencement day.

 

3.Lease interest rate:



Lease interest rate per year is 6.1500% (according to the 1-3 years benchmark
interest rate of 6.1500% of the People's Bank of China for the same period)

 

4.     Rent payment arrangement:



Pay rent on time every 3 months.

 

5.    Lease cost:



  Lease cost is RMB ONE HUNDRED FIFTY MILLION .

 

(¥150,000,000.00)

 

6. Lease service charge:

 

Lease service charge: 5.5500% of the lease cost (¥ 8,325,000.00)

 



Payment arrangement (according to item 6.1)



6.1 The lease service charge will be deducted directly when the Lessor pay the
Leased Property purchase price



6.2 The lease service charge will be paid in ___days after the Financing and
Lease Agreement comes into force.

 

7. Prepaid Rent

 

Prepaid Rent: 0.0000% of lease cost



Payment arrangement (according to item 7.1)



7.1 Prepayment rents will be deducted directly when the Lessor pay the Leased
Property purchase price



7.2 Prepayment rents will be paid in ___days after Financing and Lease
Agreement.

 

8. The Lessor’s bank account for all the rents and other dues:

 

Account Name: China National Foreign Trade Financial & Leasing Co., Ltd.



Bank information: Xingye Bank Beijing Anhua Branch,



Bank address: First Floor of Fujian Building, No. 11, the Third District of
Anzhenxili , Chaoyang District, Beijing



RMB account #: 321140100100242802



Large Amount account #: 309100003245

 

9. Rent payment arrangement:( please choose in √)

 

o Pay equal amount of principal per installment



o Pay equal amount of principal and interest per installment



o Others: Pay interest in quarterly installment and pay principal every half
year (principal repayment amount is ¥ 25,000,000.00 per half year); if the
benchmark interest rate of the People's Bank of China is adjusted, the amount of
principle repayment every half year shall not be changed.

 

23

 

 

10.    Rent adjustment arrangement:



The confirmed arrangement for rent adjustment by the two parties (according to
item 10.2 )



10.1Scheduled rent, which is not adjusted during the lease period;



10.2   Floating rent; which means that during the lease term the Lessor will
adjust the lease interest rate with adjustment proportionate to the benchmark
rate whenever the benchmark interest rate of the People's Bank of China is
adjusted. The rent will be not changed before the adjustment of benchmark
interest rate, the rent for the next installment will be paid with the adjusted
rent.



The unpaid rent of the Lessee will be adjusted when the benchmark interest rate
is adjusted upward. If the benchmark interest rate is adjusted downward, the
unpaid rent will be based on the original lease interest.

 

11.  Handling of the Leased Property after the lease expires

 

According to Section 16.1(a) of the Financing and Lease Agreement, if subsection
(a) of Section 16.1 is chosen, the Nominal Price of ¥ 15,000.00 will be paid.

 

12.   Guarantee arrangement:

 

Guarantee provided by the Lessee (according to items 12.1, 12.2 as below)



12.1 Guarantee, see Guarantee Agreement No. ZMZ-2013-0031-11.



12.2 Collateral, see Collateral Agreement No. ZMZ-2013-0031-12.



12.3 Other guarantee: none



12.4 No guarantee



The Lease Schedules is confirmed and sealed by both parties.

 

(No text in this page, the stamp page is attached in the next page).

 

24

 

 

(No text in this page, it is the stamped page of Appendix V in the Financing and
Lease Agreement that NO. ZMZ-2013-0031)

 

Lessor: China National Foreign Trade Financial & Leasing Co., Ltd

(Sealed)

 

Date: June 16, 2013

 

Lessee: Hebei Baoding Orient Paper Milling Co., Ltd

 

(Sealed)

 

Date: June 16, 2013

 

25

 

 

Appendix VI Estimated Rent Payment Schedule

Estimated Rent Payment Schedule

 

Agreement No.: ZMZ-2013-0031

 

Lease Inception Date: 2013-06-16

Lease Cost: RMB (Capitalization) ONE HUNDRED FIFTY MILLION ONLY

 

(in figures: ¥ 150,000,000.00)

 

Prepaid Rent : RMB (Capitalization) NIL ONLY (in figures: ¥ 0.00)

Lease Service Charge: RMB (Capitalization) EIGHT MILLION THREE HUNDRED TWENTY
FIVE THOUSAND ONLY

 

(in figures:¥ 8,325,000.00)

 

Total Rent: RMB (Capitalization) ONE HUNDRED SIXTY SIX MILLION THREE HUNDERD
SEVENTY EIGHT THOUSAND SIX HUNDRED FOURTY FIVE POINT EIGHT THREE ONLY

 

(in figures: ¥ 166,378,645.83)

 

Nominal Price: RMB (Capitalization) FIFTEEN THOUSAND ONLY

 

(in figures: ¥ 15,000.00)

Unit: RMB/YUAN

 

Lease
Term  Rent Due Day  Rent   Principal   Interest  1  2013-09-15   2,357,500.00  
 0.00    2,357,500.00  2  2013-12-15   27,331,875.00    25,000,000.00  
 2,331,875.00  3  2014-03-15   1,921,875.00    0.00    1,921,875.00  4 
2014-06-15   26,964,583.33    25,000,000.00    1,964,583.33  5  2014-09-15 
 1,571,666.67    0.00    1,571,666.67  6  2014-12-15   26,554,583.33  
 25,000,000.00    1,554,583.33  7  2015-03-15   1,153,125.00    0.00  
 1,153,125.00  8  2015-06-15   26,178,750.00    25,000,000.00    1,178,750.00 
9  2015-09-15   785,833.33    0.00    785,833.33  10  2015-12-15 
 25,777,291.67    25,000,000.00    777,291.67  11  2016-03-15   388,645.83  
 0.00    388,645.83  12  2016-06-15   25,392,916.67    25,000,000.00  
 392,916.67  Total      166,378,645.83    150,000,000.00    16,378,645.83 

 

In the case that the Actual Rent Payment Schedule is inconsistent with the
Estimated Rent Payment Schedule, the Actual Rent Payment Schedule governs.

 

The Estimated Rent Payment Schedule is hereby confirmed and sealed by both
parties.

 

Lessor: China National Foreign Trade Financial & Leasing Co., Ltd (Sealed)

Date: June 16, 2013

 

26

 

 

Lessee: Hebei Baoding Orient Paper Milling Co., Ltd(Sealed)

Date: June 16, 2013

 

Appendix VII Actual Rent Payment Schedule (Formatted Text)

 

Actual Rent Payment Schedule

 

Agreement NO.

 

To: _ _ _ _ _ _ _ _ _ (Lessee)

 

_ _ _ _ _ _ _ _ _ (Guarantor)

 

Lease Inception: Year Month Date

 

Lease Cost: RMB (Capitalization) _ _ _ _ _ _ _ _ _ONLY (in figures: ¥ _ _ _ _ _
_ _)

 

Prepaid Rent: RMB (Capitalization) _ _ _ _ _ _ _ ONLY (in figures: ¥_ _ _ _ _ _
_)

 

Lease Service Charge: RMB (Capitalization) _ _ONLY (in figures: ¥ _ _ _ _ _ __
_)

 

Total Rent: RMB (Capitalization) _ _ _ _ _ _ _ _ _ ONLY(in figures: ¥ _ _ _ _ _
__ _)

 

Nominal Price: RMB (Capitalization) _ _ _ _ _ __ ONLY(in figures:¥ _ _ _ _ _ __
_)

 

Unit: RMB/YUAN

Lease Term   Rent Due Day   Rent   Principal   Interest   1                   2
                  3                   4                   Total                
 

 

If the Actual Rent Payment Schedule is not consistent with the Estimated Rent
Payment Schedule, the Actual Rent Payment Schedule shall governs,.

 

The Actual Rent Payment Schedule will take effective on the date of be sealed by
our company.

 

Lessor: China National Foreign Trade Financial & Leasing Co., Ltd

(seal)

 

Date:

 

27

 

 

Appendix Ⅷ Notice of Rent Adjustment (Formatted Text)

 

 

 

Notice of Rent Adjustment

 

Agreement NO.

 

To: _ _ _ _ _ _ _ _ _ (Lessee)

 

Re: The rent adjustment items to the Financing and Lease Agreement

 

In accordance with the Financing and Lease Agreement and the Lease Schedules
entered into on_ _ _ (date) that No. _ _ _ by your company and our company,
considering the adjustment of the benchmark _ _ year lending rate on _ _ _
(date) announced by the People's Bank of China, the adjusted benchmark _ _
year lending rate adjusted now is_ _. Therefore, our company’s adjustment to the
rent of the above Financing and Lease Agreement as follows:

 

The adjusted Rent Payment Schedule:

 

Lease Term   Rent Due Day   Rent   Principal   Interest   1                   2
                  3                   4                   Total                
 

 

 

The terms and all items specified in the Financing and Lease Agreement are
applicable to the Notice with equal implication.

 

The Notice of Rent Adjustment will take effective on the date of be sealed by
our company.

 

China National Foreign Trade Financial & Leasing Co., Ltd

(seal)

 

Date:

 

28

 

 

Appendix IX Lease Termination Notice

 

Lease Termination Notice

 

Agreement No.

 

To: ____________ (Lessee)

 

Re: Terminate lease under No._____ the Financing and Lease Agreement

 

According to the Financing and Lease Agreement that No. _____, our company
decides to terminate the lease business under the No.__ the Financing and Lease
Agreement, Your company must pay the entire amount as follows by one time:

 

(1)As of ____ (date), the default is_____, and the total expired unpaid rent is
____;

(2)All undue rent is _____;

(3)The fund which is relevant to the Financing and Lease Agreement is_____.

The above money is total______. Please pay it to the following account:

Account name:

Bank information:

RMB account:

Big amount account:

Our contact person:

Tel:

Fax:

Please pay attention that if your company delay the payment, our company will
collect default according to the Financing Lease Agreement.

This notice will be valid from the seal day.

 

China National Foreign Trade Financial & Leasing Co., LTD

(Seal)

 

Date:

 

29

 

 

Appendix X Leased Property Ownership Transfer Notice (From Lessor to Lessee)
(Formatted Text)

 

Leased Property Ownership Transfer Notice

 

Agreement No.

 

To: __________ (Lessee):

 

Our company has received your companies’ all the rent and payables in the
Financing and Lease Agreement (hereinafter referred as to Financing and Lease
Agreement) as No._________. And have received RMB_________as nominal price from
your company.

 

According to the Financing and Lease Agreement, our company confirmed that: From
now on, ownership of properties under Financing and Lease Agreement transfers to
your company.

 

This notice will be valid from the seal day.

 

China National Foreign Trade Financial & Leasing Co., LTD

(Seal)

 

Date:

 

30

 

